Citation Nr: 0725825	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  93-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.  

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran and D.E.




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1970 and from August 1976 to September 1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

Procedural history

In an October 1992 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating, effective March 26, 1991.  The veteran appealed, 
arguing that a higher rating was warranted. In July 1993, the 
veteran testified at a hearing at the RO.

In September 1995, the Board remanded the matter for 
additional development of the evidence.  While the matter was 
in remand status, in October 1996, the veteran testified at 
another hearing at the RO.  In an October 1996 rating 
decision, the RO increased the initial rating for the 
veteran's PTSD to 50 percent, effective March 26, 1991.  
Although an increased rating was granted, the issue of 
entitlement to an initial rating in excess of 50 percent for 
PTSD remained in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993) [A decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal].

Also in the October 1996 rating decision, the RO denied TDIU.  
That claim was included in the appeal.

In December 1996, the Board remanded both issues to the RO 
for additional evidentiary development.  While the matter was 
in remand status, the veteran testified at a third hearing at 
the RO.

In an April 2001 decision, the Board denied a rating in 
excess of 50 percent for PTSD and denied TDIU.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  While the matter 
was pending before the Court, in January 2002, the veteran's 
attorney and a representative of VA's Office of General 
Counsel filed a joint motion for remand.  In a January 2002 
Order, the Court granted the motion, vacated that portion of 
the Board's April 2001 decision which denied a rating in 
excess of 50 percent for PTSD and denied TDIU, and remanded 
the matter further development and readjudication.

In April 2003, the Board began to conduct additional 
evidentiary development under a then recently-enacted 
regulation, 38 C.F.R. § 19.9(a)(2)(ii) (2003).  Prior to the 
completion of that development, however, in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit invalidated pertinent portions of the new 
regulation.  As a result, in September 2003, the Board 
remanded the appeal to the RO for completion of the 
additional development.

In April 2006 this case was remanded by the Board so that the 
veteran could be provided with additional notice as 
contemplated in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This was accomplished, and in May 2007 the Agency of 
Original Jurisdiction (AOJ) issued a Supplemental Statement 
of the Case (SSOC) which continued to deny the veteran's 
claims.  
 
While the Board regrets further delay, a review of the 
record, and in particular new argument from the veteran's 
representative, indicates that another remand is required.  
The reasons for remand are discussed in more detail below, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to an increased initial 
evaluation for his service-connected PTSD currently evaluated 
as 50 percent disabling as well as entitlement to TDIU. 

In the written argument of the veteran's representative, it 
was asserted that the veteran had not received the 
examinations requested in the Board's September 2003 remand.  

A review of the record indicates that after the September 
2003 remand, the veteran was afforded a VA psychological 
examination in February 2004.  However, the prior remand read 
in pertinent part that VA should:

Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded the 
following separate examinations in the following 
order: a psychological evaluation and then a 
psychiatric examination. . . . 
 
Each examiner should discuss the current severity 
of the veteran's service-connected PTSD 
symptomatology, to include an opinion that 
separates, if possible, symptomatology due to the 
veteran's service-connected PTSD from 
symptomatology caused by other, non service- 
connected disabilities. . . .  If the 
symptomatology due to the veteran's PTSD cannot be 
separated from nonservice-connected symptomatology, 
the examiner should so indicate.

Each examiner should comment on the impact of the 
veteran's service-connected PTSD on his social and 
industrial adaptability.  All conclusions should be 
explained in detail.  Written reports of the 
examinations should be prepared.

A careful review of the record discloses that the veteran's 
representative is correct and that the veteran was never 
provided with a VA psychiatric examination.  

Moreover, although VA psychological examination occurred, the 
report does not comply with the remand instructions.  
Specifically, the report of the February 2004 VA 
psychological examination does not contain any findings 
regarding the role of the veteran's non-service connected 
disabilities, such as substance abuse, in his overall mental 
health symptomatology as contemplated in the prior remand 
instruction.  Further, the report does not provide any 
supporting reasons or bases for the conclusion that the 
veteran's unemployability was not related to his PTSD.  

The Court has held that AOJ compliance with a remand is not 
discretionary, and that if the AOJ fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  Under 
the circumstances here presented, the Board has concluded 
that this case must be again remanded. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.   VBA should refer the veteran's claim folder to 
the February 2004 psychological examiner, if 
available, so that he may amend the report to 
include an opinion that separates, if possible, 
symptomatology due to the veteran's service-
connected PTSD from symptomatology caused by other, 
non service-connected disabilities.  If the 
symptomatology due to the veteran's PTSD cannot be 
separated from nonservice-connected symptomatology, 
the examiner should so indicate.  Additionally, he 
should be requested to provide underlying reasons 
for the conclusion stated that the veteran's 
unemployability is not related to PTSD.  

If the February 2004 psychological examiner is no 
longer available, the veteran should be referred 
for a new psychological examination.  The claims 
folder should be available for review in 
conjunction with the examination. Diagnostic 
testing may be accomplished, if deemed to be 
appropriate by the examiner.

The examiner should discuss the current severity of 
the veteran's service-connected PTSD 
symptomatology, to include an opinion that 
separates, if possible, symptomatology due to the 
veteran's service-connected PTSD from 
symptomatology caused by other, non service- 
connected disabilities.  If the symptomatology due 
to the veteran's PTSD cannot be separated from 
nonservice-connected symptomatology, the examiner 
should so indicate.

The psychological examiner should comment on the 
impact of the veteran's service-connected PTSD on 
his social and industrial adaptability.  All 
conclusions should be explained in detail.  Written 
reports of the examination should be prepared and 
associated with the veteran's claims folder. 

2.  After the completion of the foregoing, the 
veteran should be provided an evaluation by a VA 
psychiatrist.    The claims folder should be 
available for review in conjunction with the 
examination. 

The psychiatric examiner should discuss the current 
severity of the veteran's service-connected PTSD 
symptomatology, to include an opinion that 
separates, if possible, symptomatology due to the 
veteran's service-connected PTSD from 
symptomatology caused by other, non service- 
connected disabilities.  If the symptomatology due 
to the veteran's PTSD cannot be separated from 
nonservice-connected symptomatology, the examiner 
should so indicate.

The psychiatric examiner should comment on the 
impact of the veteran's service-connected PTSD on 
his social and industrial adaptability.  All 
conclusions should be explained in detail.  Written 
reports of the examinations should be prepared and 
associated with the veteran's claims folder. 

3.  Thereafter, VBA must readjudicate the issues on 
appeal.  If the decision remains unfavorable to the 
veteran, a supplemental statement of the case 
(SSOC) should be prepared, and the veteran and his 
representative should be provided an appropriate 
period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



